        Case 8:18-cv-02421-CBD Document 49-3 Filed 02/05/21 Page 1 of 2



CALCULATION OF DAMAGES FOR EACH PLAINTIFF
Cintya Castro
Period of Employment:                      School Year 2015-2016 (50 weeks)
Regular hourly rate:                       $17.00 per hour
Average Hours worked per week:             44.5 (paid for only 37.5 hours per week)

Unpaid regular hours per week:             2.5 hours (40 – 37.5)
Regular wages owed per week:               $42.50 (2.5 hours x $17.00 per hour)
Total regular wages owed for period:       $2,125.00 ($42.50/week x 50 weeks)

Unpaid overtime hours per week:            4.5
Overtime rate:                             $25.50/hr ($17.00/hr regular rate x 1.5 premium)
Overtime wages owed per week:              $114.75 (4.5 hours x $25.50)
Total overtime wages owed for period:      $5,737.50 ($114.75/week x 50 weeks)
Total wages owed for period:               $7,862.50 ($2,125.00 + $5,737.50)

Period of Employment:                      School Year 2016-2017 (48 weeks)
Pay rate:                                  $18.00 per hour
Average Hours worked per week:             44.5 (paid for only 37.5 hours per week)

Unpaid regular hours per week:             2.5 hours (40 – 37.5)
Regular wages owed per week:               $45.00 (2.5 hours x $18.00 per hour)
Total regular wages owed for period:       $2,160.00 ($45.00/week x 48 weeks)

Unpaid overtime hours per week:            4.5
Overtime rate:                             $27.00/hr ($18.00/hr regular rate x 1.5 premium)
Overtime wages owed per week:              $121.50 (4.5 hours x $27.00)
Total overtime wages owed for period:      $5,832.00 ($121.50/week x 48 weeks)
Total wages owed for period:               $7,992.00 ($2,160.00 + 5,832.00)

Period of Employment:                      School Year 2017-2018 (26 weeks)1
Pay rate:                                  $18.00 per hour
Average Hours worked per week:             39.5 (paid for only 37.5 hours per week)2

Unpaid regular hours per week:             2.0 hours (39.5 – 37.5)
Regular wages owed per week:               $36.00 (2.0 hours x $18.00 per hour)
Total wages owed for period:               $936.00 ($36.00/week x 26 weeks)

GROSS WAGES OWED TO CASTRO:                $16,790.50



1
 Defendants terminated Ms. Castro before she could finish the term.
2
 Ms. Castro has no claim for unpaid overtime during this period because she worked less than
40 hours per week.
        Case 8:18-cv-02421-CBD Document 49-3 Filed 02/05/21 Page 2 of 2



Marcela Latorre

Period of Employment:                       School Year 2017 - 2018 (43 weeks)
Regular hourly rate:                        $24.423
Average Hours worked per week:              49.13

Unpaid overtime hours per week:             9.13
Overtime rate:                              $36.63 ($24.42/hr regular rate x 1.5 premium)
Overtime wages owed per week:               $334.63 (9.13 hours x $36.63)

GROSS WAGES OWED TO LATORRE:                $14,380.49 ($334.43/week x 43 weeks)

Yulisa Delgado

Period of Employment:                       School Year 2015 - 2016 (34 weeks)
Regular hourly rate:                        $13.00
Average Hours worked per week:              52.26

Unpaid overtime hours per week:             12.26
Overtime rate:                              $19.50 ($13.00/hr regular rate x 1.5 premium)
Overtime wages owed per week:               $239.07 (12.26 hours x $19.50)
Total overtime wages owed for period:       $8,128.38 ($239.07/week x 34 weeks)

Unpaid 400 Hours from 2014:                 $5,200
Unpaid Vacation (160 hours x $13.00):       $2,0804

GROSS WAGES OWED TO DELGADO: $15,408.38




3
 Ms. Latorre was improperly paid a salary instead of an hourly rate as required by the FLSA.
Her regular hourly rate is calculated as:

$42,000 annual salary / 43 workweeks = $976.74/week
$976.74 / 40 regular hours per week = $24.42/hour (rounded to closest cent)
